—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered October 22, 1998, convicting him of aggravated unlicensed operation of a motor vehicle in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Marrero, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly denied suppression of his driving records obtained *610from the New York State Department of Motor Vehicles. The credible testimony of the Taxi and Limousine Commission (hereinafter the TLC) inspector established that he approached the defendant’s vehicle, which was at the curb, upon observing that the car had TLC plates but did not have a valid TLC sticker inside the front windshield. Accordingly, under the circumstances, the TLC inspector’s interference with the defendant’s vehicle was justified (see, People v Ocasio, 85 NY2d 982; People v Spencer, 84 NY2d 749, cert denied 516 US 905; People v Hollman, 79 NY2d 181; People v De Bour, 40 NY2d 210; People v Ingle, 36 NY2d 413).
The defendant’s claim that he received ineffective assistance of counsel is without merit (see, People v Ford, 86 NY2d 397, 404; People v Conklin, 208 AD2d 763). Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.